Citation Nr: 0835446	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-24 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968, during the Vietnam Era.  He served in Vietnam for 
approximately one year, from June 1967 to June 1968, and was 
awarded a Vietnam Service Medal and a Republic of Vietnam 
Campaign Medal.  His military occupational specialty was a 
field artillery officer.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which denied service connection for PTSD.  The 
veteran disagreed with this decision and subsequently 
perfected an appeal.   


FINDING OF FACT

The veteran did not engage in combat with the enemy while on 
active duty, and his claimed in-service stressors are not 
corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was initially satisfied by a July 
2003 letter.  A June 2005 letter was sent subsequent to the 
initial AOJ decision.  These letters fully addressed all 
three notice elements; informed the veteran of what evidence 
was required to substantiate his service connection claims, 
and of the veteran's and VA's respective duties for obtaining 
evidence.  Although the June 2005 notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
The veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
medical records, service personnel records, VA medical 
evidence, internet articles, and statements of the veteran 
and his representative.  The veteran did not request a 
hearing before the Board.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The veteran is seeking service connection for PTSD in 
connection with stressors experienced during his service in 
Vietnam.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  If a condition noted during service 
is determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b).  Service connection my also be granted for any 
disease diagnosed after discharge when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
  
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV in the May 1994 first 
printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

Here, the veteran claimed that his unit at the time, the 6th 
Battalion, 32nd Artillery, was attacked in Tuy Hoa and a good 
friend was killed.  See July 2003 PTSD Questionnaire.  He 
also reported seeing the unit cook killed.  The veteran 
indicated that these events occurred between 1967 to 1968.  
He offered neither the name of his "good friend" killed at 
Tuy Hoa, nor the name of the unit cook.   

Initially, the Board notes that the veteran's service medical 
records are negative for any complaints, diagnoses, or 
treatment of PTSD.  There is no reference to any psychiatric 
complaints.

Post-service, the veteran was treated at the VA Medical 
Center (VAMC) in Mount Home, Tennessee, on July 2003, for 
complaints of nightmares of the war as a result of trauma 
suffered during active duty, which included killing, dead 
bodies, explosions, and the deaths of friends and civilians.  
See July 2003 Mount Home PTSD Consultation Note.  The veteran 
reported that he had three jobs after leaving service; he 
stayed at his last job for twenty-seven years.  The clinical 
impression was PTSD and a Global Assessment of Functioning 
(GAF) score of 60.  The examiner opined that the veteran had 
PTSD based on combat exposure in Vietnam from 1967 to 1968 
where the trauma made him shocked.  See id.  

On a November 2003 PTSD intake examination, the veteran 
reported that symptoms of nightmares, high startle, 
interpersonal problems, and difficulty sleeping had been 
present for thirty-five years.  See November 2003 PTSD Intake 
Examination Report.  He recounted a history of his claimed 
stressor as twelve months of combat exposure with numerous 
life threatening situations, including expecting to die from 
incoming fire and a mortar hit, witnessing casualties, 
watching the unit cook die from sniper fire, and experiencing 
attacks on convoys.  See id.  The examiner noted that the 
veteran had not been treated prior to 2003.  A Beck 
Depression Inventory (BDI) and Mississippi test were 
administered.  The Axis I diagnosis was PTSD.  

The veteran began PTSD Psychoeducation Courses at the VAMC 
Mount Home in November 2003.  On January 2004, a clinical 
psychologist noted that the BDI score was 25, consistent with 
a moderate to severe level of depression.  See January 2004 
Psychological Testing Report.  The Mississippi Scale for 
Combat-Related PTSD score was 100, which the examiner noted 
failed to reach the suggested cutoff of 107 and would 
ordinarily not be consistent with a PTSD diagnosis.  See id.  
However, the score is "a false negative" since the veteran 
was diagnosed with PTSD in November 2003.  See id.  Thus, 
based on the foregoing, the record contains evidence of PTSD 
diagnoses.  

Notwithstanding, the crucial and dispositive element in this 
case involves the veteran's claimed in-service stressors.  A 
finding that the veteran engaged in combat with the enemy 
during active service (see 38 U.S.C.A. § 1154(b)), or 
independent evidence which confirms the veteran's account of 
in-service stressors is necessary to establish service 
connection for PTSD.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f). 

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

In this case, the veteran's DD-214 indicates that he served 
as a field artillery officer in Vietnam from June 1967 to 
June 1968.  His service personnel records indicate that he 
was first assigned to the 7th Battalion, 15th Field Artillery, 
as a cannoneer, then to the 6th Battalion, 32nd Artillery, as 
an ammo handler then an ammo specialist.  The veteran was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  However, neither the veteran's military 
occupational specialty nor the medals he received while in 
service conclusively indicate combat.  Therefore, the board 
finds that the veteran did not engage in combat with the 
enemy.    

Because the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  However, the Court has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His lay testimony 
is insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).

As noted, the primary issue in this case is whether the 
veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented, as well as the 
credibility of the evidence contained in the claims folder.

On review, the Board finds that the veteran's claimed 
stressors have not been corroborated.  The veteran's service 
personnel records confirm that his military occupational 
specialty was a field artillery officer; however, the veteran 
has not provided specificity as to his claimed stressors.  
The Board recognizes the veteran's contention that his claim 
should be remanded to the AOJ to facilitate a search by he 
U.S. Armed Services Center for Unit Records Research (CURR), 
currently the U.S. Army and Joint Services Records Research 
Center (JSRCC), for stressor verification because the AOJ did 
not ask the veteran for the date of his stressor.  However, 
the contention is without merit.  In this regard, VA informed 
the veteran on numerous occasions that he should provide 
specificity, including dates and persons involved, with 
regard to his claimed stressor.  See August 2003 Rating 
Decision; June 2005 VCAA Letter.  In fact, the June 2005 VCAA 
letter requested that the veteran "provide specific 
details" of the stressor, including dates, places, and units 
of assignment at the time of the events.  See June 2005 VCAA 
Letter.  An "Information in Support of Claim for Service 
Connection for PTSD" form was attached to the June 2005 VCAA 
letter requesting specific detail about the stressor so a 
search of military records could be thoroughly conducted.  
The veteran responded to this correspondence by sending VA 
medical records.  He never provided specific information on 
his claimed in-service stressors; his stressor statements 
cannot be verified.

The Board acknowledges the internet articles regarding unit 
activities in Vietnam the veteran provided.  However, these 
documents neither verify the veteran's claimed stressors nor 
offer definitive evidence that the veteran engaged in combat 
with the enemy.  Therefore, the Board concludes that the 
veteran's assertions alone are of insufficient probative 
value to meet the second element required to establish 
service connection for PTSD, credible supporting evidence 
that the claimed in-service stressors actually occurred.  In 
view of the foregoing, the Board concludes that while a 
diagnosis of PTSD has been rendered by medical professionals, 
the preponderance of the evidence is against this claim on 
the basis that verification of the alleged stressors has not 
been satisfied, for the reasons detailed above.

Available evidence of record (including service medical and 
personnel records) does not support any of the veteran's 
purported in-service stressors.  As such, the Board concludes 
that the veteran's claimed stressors are unverified and 
unverifiable.
    
In analyzing the claim, the Board also notes that it has 
considered the veteran's lay assertions that he has PTSD 
related to his military service.  However, as a layman he is 
not competent to give medical opinions on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

The veteran is competent to comment on what he experienced 
while in the military.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
However, without objective evidence corroborating his claimed 
in-service non-combat stressors, the Board must find the 
veteran's testimony concerning their occurrence not credible.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that any claimed in-service stressors 
actually occurred, and there are no specific details of 
record indicating that any stressors could be verified by 
competent evidence.  The claimed stressors lack specificity, 
and therefore, cannot be further developed.  Accordingly, 
service connection for PTSD is not warranted.

Given the absence of a corroborated stressor, consideration 
of the third requirement for a grant of service connection 
for PTSD (concerning the existence of medical evidence of a 
link between current symptomatology and claimed in-service 
stressor) 


is not necessary.  38 C.F.R. § 3.304(f); see also Reonal, 5 
Vet. App. 458 (where the Court stipulated that a medical 
opinion based on an inaccurate factual premise is not 
probative).    

The preponderance of the evidence is against a finding that 
the veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125.  Accordingly, there is no evidence of a 
diagnosis of PTSD that is related to the veteran's claimed 
non-combat stressors.  The claim must, therefore, be denied.  
                   

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


